DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
The information disclosure statements submitted on 04/07/2021, 05/19/2021, 05/27/2021, 08/18/2021, 09/13/2021, 10/21/2021, 01/27/2022, 03/29/2022, 04/26/2022, and 07/11/2022 have been considered and made of record by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 4 is objected to because of the following informalities:  as to claim 4, acronyms RF and NR should be spelled out.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  as to claim 9, line 8, “the at least one processing unit” should be replaced by at least one processing unit.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  as to claim 11, line 5, “additional plurality of antennas” should be replaced by additional plurality of RF antennas.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 6, and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 9 of U.S. Patent No. 10,979,097 in view of Tawel (US 6,199,057). 
Claims 3 and 9 of U.S. Patent No. 10,979,097 disclose all the subject maters claimed in claims 1, 2, 6, and 7 of the instant application except that all of the MAC units are part of a recurrent neural network (RNN). Tawel, in the same field of endeavor, discloses an RNN (see the abstract, column 2, lines 33-34, and Fig. 1). Tawel discloses that the RNN network comprises a plurality of multiplication and accumulation units (see Fig. 1, all the neurons in layers 10 and 12 and column 3, lines 27-30). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of claims 3 and 9 of U.S. Patent No. 10,979,097 as suggested by Tawel to address challenging diagnostic and control application in the communication system (see column 1, the Background Art section). 
Claims 9-11 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,979,097 in view of Tawel. 
Claim 9 of U.S. Patent No. 10,979,097 discloses all the subject maters claimed in claims 9-11 and 14 of the instant application except that all of the MAC units are part of a recurrent neural network (RNN). Tawel, in the same field of endeavor, discloses an RNN (see the abstract, column 2, lines 33-34, and Fig. 1). Tawel discloses that the RNN network comprises a plurality of multiplication and accumulation units (see Fig. 1, all the neurons in layers 10 and 12 and column 3, lines 27-30). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of claim 6 of U.S. Patent No. 10,979,097 as suggested by Tawel to address challenging diagnostic and control application in the communication system (see column 1, the Background Art section). Furthermore, as to claim 9 of the instant application, even though claim 9 of U.S. Patent No. 10,979,097 does not expressly disclose a non-transitory computer readable media encoded with executable instructions to execute the method steps of the invention, It would have been recognizable to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of claim 9 of U.S. Patent No. 10,979,097 and use a non-transitory computer readable media encoded with executable instructions to execute the method steps of the invention in order to enable the system to function in a computer-based communication system. Claim 9 of U.S. Patent No. 10,979,097 also does not expressly disclose that wireless signals are RF signals. However, there is only a finite list of wireless signal types known in the art and it would have been recognizable to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Claim 9 of U.S. Patent No. 10,979,097 and use RF signals as wireless signals in order to enable the system to reduce the self-interference in a radio communication system.
Claims 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,979,097 in view of O’shea et al. (hereinafter, referred to as O’Shea) (US 2018/0367192).
Claim 6 of U.S. Patent No. 10,979,097 discloses all the subject matters claimed in claims 21-23 of the instant application except that the RNN is configured to generate a respective adjustment signal of a plurality of adjustment signals based on the respective transmit signal and the plurality of transmit signals. O’shea, in the same field of endeavor, discloses an apparatus (see Fig. 1) comprising: a plurality of antennas (see Fig. 1, antennas 112), at least two antennas of the plurality of antennas configured to transmit a respective radio frequency (RF) signal based on a respective transmit signal of a plurality of transmit signals (see the abstract and paragraph 0047); and a recurrent neural network (RNN) (see Fig. 1, encoder 102, Fig. 2, encoder 202, and paragraphs 0058 and 0072) coupled to each antenna of the plurality of antennas and configured to generate a respective adjustment signal of a plurality of adjustment signals based on the respective transmit signal of the plurality of transmit signals (see the signals generated by encoding units 102 and 202, see Fig. 2, signals 212, since these signals are used to update/adjust the encoding network weights they have been interpreted as adjustment signals, see paragraphs 0006, 0008, 0010, and 0048, see also Figs. 4, 7, 9A, and 9B that all show how the outputs of encoder/RNN can contribute in making adjustments in the network). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of claim 6 of U.S. Patent No. 10,979,097 as suggested by O’shea in order to make the system adaptive and increase the performance of the system under different channel conditions (see paragraph 0141).
Claims 1, 6, 7, 9, 10, and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of copending Application No. 17/647,640 in view of Tawel. 
Claim 3 of copending Application No. 17/647,640 discloses all the subject matters claimed in claims 1, 6, and 7, of the instant application except that all the MAC units are part of a recurrent neural network (RNN) and that the plurality of antennas are coupled to the RNN. Tawel, in the same field of endeavor, discloses an RNN (see the abstract, column 2, lines 33-34, and Fig. 1). Tawel discloses that the RNN network comprises a plurality of multiplication and accumulation units (see Fig. 1, all the neurons in layers 10 and 12 and column 3, lines 27-30). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of claim 3 of copending Application No. 17/647,640 as suggested by Tawel to address challenging diagnostic and control application in the communication system (see column 1, the Background Art section). Regarding the second limitation missing from claim 3 of copending Application No. 17/647,640, since claim 3 discloses a plurality of antennas for transmission and also discloses that the RNN is configured to provide a plurality of adjusted signals, it would have been recognizable to one of ordinary skill in the art, before the effective filing date of the invention was made, to couple the RNN to the transmission paths and the transmit antennas in order to enable the system to communicate the adjusted signals with the other devices in the system. 
Claim 3 of copending Application No. 17/647,640 discloses all the subject matters claimed in claims 9, 10, and 14 of the instant application except that all the MAC units are part of a recurrent neural network (RNN) and that the plurality of antennas are coupled to the RNN, and are configured to transmit RF signals. Tawel, in the same field of endeavor, discloses an RNN (see the abstract, column 2, lines 33-34, and Fig. 1). Tawel discloses that the RNN network comprises a plurality of multiplication and accumulation units (see Fig. 1, all the neurons in layers 10 and 12 and column 3, lines 27-30). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of claim 3 of copending Application No. 17/647,640 as suggested by Tawel to address challenging diagnostic and control application in the communication system. Regarding the second limitation missing from claim 3 of copending Application No. 17/647,640, since claim 3 discloses a plurality of antennas for transmission and also discloses that the RNN is configured to provide a plurality of adjusted signals, it would have been recognizable to one of ordinary skill in the art, before the effective filing date of the invention was made, to couple the RNN to the transmission paths and the transmit antennas in order to enable the system to communicate the adjusted signals with the other devices in the system. Claim 3 of copending Application No. 17/647,640, does not expressly disclose that the wireless signals are RF signals. However, there is only a finite list of wireless signal types known in the art and it would have been recognizable to one of ordinary skill in the art, before the effective filing date of the invention was made, to modify the teachings of Claim 3 of copending Application No. 17/647,640 and use RF signals in order to enable the system to perform adjustments with the aid of RNN in a radio communication system and increase the performance of the system. Furthermore, as to claim 9 of the instant application, even though claim 3 of copending Application No. 17/647,640 does not expressly disclose a non-transitory computer readable media encoded with executable instructions to execute the method steps of the invention, It would have been recognizable to one of ordinary skill in the art, before the effective filing date of the invention was made, to modify the teachings of claim 3 of copending Application No. 17/647,640 and use a non-transitory computer readable media encoded with executable instructions to execute the method steps of the invention in order to enable the system to function in a computer-based communication system.
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 recite the limitation "the calculating further comprises" in line 1.  There are two calculating steps in claim 1 and it is not clear which one of those calculating steps claims 6 and 7 are referring to. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’shea et al. (hereinafter, referred to as O’Shea) (US 2018/0367192).
As to claim 14, O’shea discloses an apparatus (see Figs. 1 and 2) comprising: a plurality of antennas (see Fig. 1, antennas 112), at least two antennas of the plurality of antennas configured to transmit a respective radio frequency (RF) signal based on a respective transmit signal of a plurality of transmit signals (see the abstract and paragraph 0047); and a recurrent neural network (RNN) (see Fig. 1, encoder 102, Fig. 2, encoder 202, and paragraphs 0058 and 0072) coupled to each antenna of the plurality of antennas, and configured to generate a respective adjustment signal of a plurality of adjustment signals based on the respective transmit signal of the plurality of transmit signals (see the signals generated by encoding units 102 and 202, see Fig. 2, signals 212, since these signals are used to update/adjust the encoding network weights they have been interpreted as adjustment signals, see paragraphs 0006, 0008, 0010, and 0048, see also Figs. 4, 7, 9A, 9B that all show how the outputs of encoder/RNN can contribute in making adjustments in the network).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 9, 10, 13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over O’Shea, in view of Tawel (US 6,199,057).
As to claim 1, O’shea discloses a method comprising: calculating, at recurrent neural Network (RNN) (see Fig. 1, encoder 102, Fig. 2, encoder 202, and paragraphs 0058 and 0072) coupled to a plurality of wireless transmit paths (see Fig. 1, the paths coupling the encoding unit 102 to the transmit antennas are the wireless transmit paths), first processing results based on a plurality of transmit signals as input data (see Fig. 2 and paragraphs 0006 and 0058) and outputs of a first plurality of multiplication/accumulation processing units (MAC units) (see Fig. 2, encoding layer and paragraph 0058) to generate first processing results (i.e., the signals generated using the first encoding layer on the left hand side of Fig. 2), calculating, at the RNN, output data based on the first processing results and respective outputs of a respective additional plurality of MAC units (see Fig. 2, the second encoding layer from left and paragraph 0058); and providing, from the RNN, the output data as a plurality of adjustment signals to a plurality of wireless receive paths (see the signals generated by encoding units 102 and 202, see Fig. 2, signals 212, and received by antennas 214 (i.e., the receive paths). Since these signals are used to update/adjust the encoding network weights they have been interpreted as adjustment signals, see paragraphs 0006, 0008, 0010, and 0048, see also Figs. 4, 7, 9A, and 9B that all show how the outputs of encoder/RNN can contribute in making adjustments in the network). O’shea discloses all the subject matters claimed in claim 1, except for calculating first processing results based on the input data and delayed versions of respective outputs of a first plurality of multiplication/accumulation processing units (MAC units) with a plurality of coefficients to generate first processing results; calculating, at the RNN, output data based on the first processing results and delayed versions of respective outputs of a respective additional plurality of MAC units with an additional plurality of coefficients. Tawel, in the same field of endeavor, discloses an RNN (see the abstract, column 2, lines 33-34, and Fig. 1). Tawel further discloses calculating first processing results based on the input data and delayed versions of respective outputs of a first plurality of multiplication/accumulation processing units (MAC units) (see Fig. 1, the neurons in layer 10 and see column 3, lines 27-30, see also delay blocks Z-1 associated with the first group of Neurons inside layer 10) with a plurality of coefficients to generate first processing results (see column 4, lines 21-26 and column 6, lines 30-40); calculating, at the RNN, output data based on the first processing results and delayed versions of respective outputs of a respective additional plurality of MAC units (see Fig. 1, the neurons inside layer 12, and see the delay units Z-1 associated with these neurons) with an additional plurality of coefficients (see column 4, lines 21-26 and column 6, lines 30-40, each layer has its own coefficients). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention was made, to modify the teachings of O’Shea as suggested by Tawel in order to provide a cost-effective hardware realization of an application specific integrated circuit neuroprocessors that will enable the execution of on-board diagnostic and control tasks in real time (see column 1, last paragraph).
As claim 6, Tawel further discloses providing, from a plurality of delay units, the delayed versions of respective outputs of the first plurality of MAC units as input to the first plurality of MAC units (see Fig. 1, neurons in layer 10 receive the outputs of delay units Z-1 associated with them); and multiplying, at respective MAC units of the first plurality of MAC units, the delayed version of respective outputs of the first plurality of MAC units with the input data to generate multiplication processing results (see column 3, lines 27-30, the multiplication has been performed on the signals received by the neurons, half of the signals received are INPUTS and the other half are the delayed version of the respective outputs. Each Neuron performs multiplication on the signals received (i.e., the INPUTS and the delayed versions of the outputs).
As to claim 7, Tawel further discloses storing, at certain memory look-up unit (MLU units), the multiplication processing results (see column 6, lines 6-11 and see Fig. 2, combination of units 26, 28, and 30); and retrieving, at the certain MLU units, the multiplication processing results and a plurality of coefficients for the certain MLU units to generate the first processing results based on the multiplication processing results and the plurality of coefficients (see column 4, lines 34-37, column 5, lines 8-30, column 6, lines 30-40, claim 2, and Fig. 2, RAM 28 and RAM 30). Tawel for the sake of simplicity discloses only one MLU that receives the output of Neuron 22. However, since each layer disclosed in Fig. 1 of Tawel has a plurality of neurons, it would have been recognizable to one of ordinary skill in the art to allocate one MLU to each one of those Neurons in order to enable the system to save the output of each multiplication process.
As to claim 9, O’shea discloses an apparatus (see Fig. 1) comprising: a plurality of radio frequency (RF) antennas configured to transmit a plurality of RF wireless transmissions based on a plurality of transmit signals (see Fig. 1, antennas 112, the abstract, and paragraph 0052) and a recurrent neural network (see Fig. 1, encoder 102, Fig. 2, encoder 202, and paragraphs 0058 and 0072). O’shea also discloses generating processing results using the RNN (see the output of the last Encoding Layer shown in Fig. 2) and providing output data as a plurality of adjustment signals based partly on the plurality of processing results (see the signals generated by encoding units 102 and 202, see Fig. 2, signals 212, since these signals are used to update/adjust the encoding network weights they have been interpreted as adjustment signals, see paragraphs 0006, 0008, 0010, and 0048, see also Figs. 4, 7, 9A, and 9B that all show how the outputs of encoder/RNN can contribute in making adjustments in the network). O’shea further discloses non-transitory computer readable media encoded with executable instructions which, when executed by the at least one processing unit, is configured to cause the apparatus to perform operations (see paragraph 0014) comprising: calculating processing results based on the plurality of transmit signals as input data and based on performing multiplication/accumulation on the input data (see Fig. 2 and paragraphs 0006 and 0058). O’Shea discloses all the subject matters claimed in claim 9, however, does not expressly disclose the limitations related to the details of the recurrent neural network. Tawel, in the same field of endeavor, discloses an RNN (see the abstract, column 2, lines 33-34, and Fig. 1). Tawel further discloses that the RNN comprises: a plurality of multiplication accumulation (MAC) units (see column 3, lines 27-30), a plurality of delay units (see Fig. 1, Z-1 blocks), and at least one memory look-up table (MLU) (see Fig. 2, the combination of blocks 26, 28, and 30). Tawel for the sake of simplicity discloses only one MLU that receives the output of Neuron 22. However, since each layer disclosed in Fig. 1 of Tawel has a plurality of neurons, it would have been recognizable to one of ordinary skill in the art to allocate one MLU to each one of those neurons in order to enable the system to save the output of each multiplication process. Tawel further discloses calculating processing results based on the plurality of input signals and delayed versions of respective outputs of at least a portion of the plurality of MAC units (see Fig. 1) with a plurality of coefficients to generate processing results (see column 6, line 34-40). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of O’Shea as suggested by Tawel in order to provide a cost-effective hardware realization of an application specific integrated circuit neuroprocessors that will enable the execution of on-board diagnostic and control tasks in real time (see column 1, last paragraph).
As to claim 10, Tawel further discloses a plurality of delay units (see Fig. 1, Z-1 blocks), each delay unit associated with a respective MAC unit and configured to provide the delayed versions to the respective MAC unit based on a respective output of the at least portion of the plurality of MAC units (see the combination of Figs. 1 and 2).
As to claim 13, O’Shea discloses that the apparatus corresponds to a desktop or a laptop device (see paragraphs 0177-0178).
As to claim 15, O’Shea discloses that the encoder/RNN may include one or more collections of multiplications, divisions, and summations or other inputs and intermediate values (see paragraphs 0006, 0058, and 0072). However, O’shea does not expressly disclose that the RNN comprising: a plurality of processing units configured for bit manipulation and configured to receive the respective transmit signal; and a plurality of multiplication accumulation (MAC) units, each MAC unit configured to generate a plurality of multiplication processing results based on the respective transmit signal and a delayed version of at least one of the plurality of multiplication processing results. Tawel, in the same field of endeavor, discloses an RNN (see the abstract, column 2, lines 33-34, and Fig. 1). Tawel further discloses that the RNN comprises: a plurality of processing units (see Fig. 1, see the neuron in layer 10 and see column 2, lines 52-55) configured for bit manipulation and configured to receive the respective input signal (see Fig. 1, see also the abstract and column 3, lines 52 column 4, line 10); and a plurality of multiplication accumulation (MAC) units (see column 3, lines 27-30), each MAC unit configured to generate a plurality of multiplication processing results based on the respective input signal (according to O’Shea the input signal is the transmit signal) and a delayed version of at least one of the plurality of multiplication processing results (see delay units Z-1 shown in Fig. 1). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention was made, to modify the teachings of O’Shea as suggested by Tawel in order to provide a cost-effective hardware realization of an application specific integrated circuit neuroprocessors that will enable the execution of on-board diagnostic and control tasks in real time (see column 1, last paragraph).
As to claim 16, Tawel further discloses at least a memory look-up (MLU) (see Fig. 2, the combination of blocks 26, 28, and 30) configured to store and provide respective multiplication processing results of the plurality of multiplication processing results (see column 6, lines 6-11), wherein the MLU is configured to provide output data as the plurality of adjustment signals based on the respective multiplication processing results being mixed using a plurality of coefficients (see the data output of block 28 and column 6, line 34-40). Tawel for the sake of simplicity discloses only one MLU that receives the output of Neuron 22. However, since each layer disclosed in Fig. 1 of Tawel has a plurality of neurons, it would have been recognizable to one of ordinary skill in the art to allocate one MLU to each one of those neurons in order to enable the system to save the output of each multiplication process. 
As to claim 17, Tawel further discloses a plurality of delay units (see Fig. 1, Z-1 blocks), each delay unit associated with a respective MAC unit and configured to provide the delayed versions of the at least one of the plurality of multiplication processing results based on a portion of the respective multiplication processing results provided by respective MLUs of the plurality of MLU (see the combination of Figs. 1 and 2).
As to claim 18, Tawel further discloses that each delay unit of the plurality of delay units is configured to introduce a time delay to the at least one of the plurality of multiplication processing result (see claim 3).
As to claim 19, Tawel further discloses that certain delay units of the plurality of delay units that are coupled to certain MAC units, in at one layer of MAC units (see Fig. 1), are configured to introduce a same time delay (see claim 3).
Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over O’Shea and Tawel, further in view of Jain et al. (hereinafter, referred to as Jain) (US 2019/0325928).
As to claim 20, O’Shea and Tawel disclose all the subject matters claimed in claim 20, except that the delay units comprise one or more D-flops. Jain, in the same field of endeavor, discloses a delay unit where the delay unit comprises a D flip-flop (see paragraph 0046 and Fig. 3, block 138 is the delay unit and block 138a is a D flip-flop). There are finite number of ways to design a delay unit and using a D flip-flop is one of them. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of O’shea and Tawel and design the delay unit as suggested by Jain to obtain predictable results. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over O’Shea and Tawel, further in view of Demazumder (WO 2019/148106).
As to claim 8, Tawel discloses that the RNN has a plurality of hidden layers (see Fig. 1, layers 10 and 12 and column 3, last paragraph). Tawel does not disclose that the hidden layers (and therefore the delayed versions of respective outputs of the first plurality of MAC units (i.e., the first layer)) are representative of Markov process. Demazumder, in the same field of endeavor, discloses a recurrent neural network system (see paragraph 00195) that comprises multiple hidden layers (see Fig. 15, layers 1504 and 1506 and see paragraph 00196), where the hidden layers implemented by Markov modeling (see paragraph 00196). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of O’Shea and Tawel as suggested by Demazumder and use the Markov model in hidden layers in order to enable the system to predict a sequence of unknown variables from a set of observed variables. 
Allowable Subject Matter
Claims 3-5 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEILA MALEK whose telephone number is (571)272-8731. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEILA . MALEK
Examiner
Art Unit 2632



/LEILA MALEK/Primary Examiner, Art Unit 2632